Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 13, 1973, convicting him of robbery in the first degree (two counts), grand larceny in the third degree (three counts), and assault in the first degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of grand larceny in the third degree (three counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The grand larceny in the third degree counts must be dismissed as inclusory in the convictions of robbery in the first degree (see People v Johnson, 39 NY2d 364; People v Grier, 37 NY2d 847; People v Williams, 50 AD2d 911). The consecutive sentences imposed do not violate section 70.30 of the Penal Law (see Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 70.30, pp 250-251). The other contentions raised by defendant have been considered and found to be without merit. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.